Citation Nr: 0619254	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-25 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for an 
above the knee amputation of the right lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to July 
1965.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island (the RO).

Procedural history

In April 2002, the RO received the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 for additional 
disability stemming from a bilateral ankle and foot 
condition, claimed as being due to improper VA medical 
treatment.  The September 2003 rating decision denied the 
claim, and he appealed.  In August 2005, the veteran's right 
leg was amputated above the knee.

The veteran testified at a hearing at the RO on April 11, 
2006, before the undersigned Veterans Law Judge (VLJ).

Clarification of issue on appeal

The RO has treated the veteran's claim as for a "bilateral" 
condition.  See, e.g., the June 2004 statement of the case.  
However, at the hearing the veteran made it clear that he has 
never had a problem with his left leg.  See the April 2006 
hearing transcript, p. 15.  It is clear, therefore, that the 
claimed disability encompasses only the right lower 
extremity.  The Board has recharacterized the issue 
accordingly.


FINDINGS OF FACT

A preponderance of the competent medical evidence supports a 
conclusion that additional disability of the right ankle and 
foot was not caused by VA treatment, and specifically not by 
carelessness, negligence, lack of proper skill, or error in 
judgment on the part of VA in furnishing medical treatment to 
the veteran; nor was such the result of an event not 
reasonably foreseeable.


CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C.A. § 1151 is 
not warranted.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 
3.361 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking compensation under the provisions of 
38 U.S.C. § 1151 for an above the knee amputation of his 
lower right extremity.  He essentially claims that a 
disability of the right lower extremity was made worse by 
VA's failure to properly diagnose and timely treat the 
condition.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2005).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes first that the RO informed the veteran in 
an October 2002 letter of the statutory requirements for a 
claim for disability under 38 U.S.C. § 1151.  Specifically, 
the letter stated:

[A claim] is complete when there is evidence that 
shows you have a current disability that was caused 
by hospital care, medical or surgical treatment, or 
examination furnished by VA and the proximate cause 
of the disability was:

(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on 
the part of the Department in furnishing the 
hospital care, medical or surgical, treatment, or 
examination; or 

(B) an event not reasonably foreseeable; or 

(C) the disability or death was proximately caused 
by the provision of training and rehabilitation 
services by the Secretary as part of an approved 
rehabilitation program."

The veteran was told what evidence his claim must include: 
medical evidence of a current disability, best shown by 
medical records or a doctor's statement; evidence of an 
injury or disability based upon treatment furnished by VA, 
including evidence of an injury incurred or aggravated as a 
result of VA treatment; and, medical evidence showing a 
reasonable possibility that the disability was caused by VA 
care.  See pp. 1 and 2.  Specifically, the letter notified 
the veteran that the evidence needed to complete his claim 
was:

*	A copy of your recent treatment records from your 
physician for the condition;
*	A statement from you providing the nature of treatment 
received which you believe caused the claimed 
disability, the date of treatment which you believe 
caused the disability, the name of the VA facility which 
furnished the treatment;
*	A statement from a doctor which indicates that it is at 
least possible that your current condition is related to 
the medical care furnished by VA.  See p. 2.

The veteran was informed that the RO would request his 
medical records from any VA Medical Centers which treated 
him, and that he must tell the RO the names of the medical 
centers, the medical condition treated, and the approximate 
dates of treatment.  He was specifically told that "if there 
is any other evidence you want us to consider" that he must 
submit it, or complete a form authorizing VA to obtain it.  
In essence, the veteran was asked to "give us everything 
you've got", in compliance with 38 C.F.R. § 3.159(b)(1).  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

The veteran was told that a VA physical examination would be 
provided if necessary, and that that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records and records held by other Federal agencies.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  The veteran in this case seeks to 
entitlement to compensation under 38 U.S.C. § 1151.  The 
Board notes that 38 U.S.C. § 1151 provides compensation for 
disabilities related to VA care as though those disabilities 
were service-connected.  

The Dingess Court held that 38 C.F.R. §§ 5103(a) and 3.159(b) 
apply to all five elements of a "service connection" claim, 
and require VA to review the information and the evidence 
presented with the claim, and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1) and (2), veteran status and 
current existence of a disability, are not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
veteran's claim of entitlement to service connection and 
claim of entitlement to compensation under 38 U.S.C. § 1151.  
In other words, any lack advisement as to those two elements 
is meaningless, because a disability rating and effective 
date were not assigned.  

The veteran's claim of entitlement to compensation under 
38 U.S.C. § 1151 was denied based on a lack of evidence as to 
element (3) relationship of the veteran's disability to VA 
medical care.  As explained above, he has received proper 
VCAA notice as to his obligations and those of VA with 
respect to that crucial element.  

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

Finally, the veteran is represented by a representative who 
is presumably aware of what is required of the veteran and of 
VA.  This reliance on the representative leads the Board to 
conclude that the veteran is well informed and aware of his 
obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran]. 



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained VA 
medical records pertaining to his claim.  Importantly, the 
veteran has identified no additional information that should 
be obtained.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  As noted in the Introduction, the veteran and his 
representative appeared before the undersigned VLJ and 
presented evidence and argument in support of the veteran's 
claim.  

Accordingly, the Board will proceed to a decision on the 
merits.



Pertinent Law and Regulations

38 U.S.C. § 1151

In pertinent part, 38 U.S.C.A. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner as 
if such additional disability or death were service-
connected.  For purposes of this section, a disability 
or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and--

"(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of 
this title, and the proximate cause of the disability or 
death was- (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or 
(B) an event not reasonably foreseeable."

See 38 U.S.C.A. § 1151 (West 2002).

Additional disability

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b) (2005).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1) (2005).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2) (2005).

Carelessness, negligence, etc.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1) (2005).

Foreseeability

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2005).

Analysis

The Board believes that its decision can best be understood 
if the veteran's contentions are first recapitulated; the 
condition of his right leg be described at significant points 
in time; and the law then be applied to the facts of the 
case.

The veteran's contentions

The veteran seeks compensation under the provisions of 
38 U.S.C. § 1151 for additional disability, to include 
amputation of his right lower leg, that he claims was caused 
by VA's failure to properly diagnose and timely treat a leg 
disability.  
The veteran does not contend that VA treatment, or lack 
thereof, caused the disability, but rather such caused 
additional disability.

In his supporting statements and in his sworn testimony at 
the hearing, the veteran essentially stated that he appeared 
at a Boston, Massachusetts, area VA medical facility on May 
3, 2001, for a follow-up examination of his "severe" 
bilateral neuropathy of his lower legs and feet.  During the 
appointment, the veteran explained that his right ankle was 
swollen and that he heard an occasional clicking sound when 
his right foot would twist.  He told VA staff that he did not 
feel any pain.  See claim dated 4/11/02; July 2004 VA Form 9; 
and April 2006 hearing transcript (HT) pp. 4-6.  That day, VA 
medical staff obtained an x-ray examination of the veteran's 
right foot.  The x-ray report was negative for fractures.  
See Dr. JH letter of November 8, 2002.  

The veteran was next seen by VA medical personnel on about 
May 28, 2001, when he became more concerned about the 
clicking noise made when his right foot turned.  He was 
examined and the x-rays taken earlier were examined.  A cane 
and high-top shoes were provided, and the veteran experienced 
a short period of relief, however his swelling never receded.  
In the beginning of August, he began to experience pain and 
discomfort with his right leg.  He was again examined, and 
provided an orthopedic consult.  On August 21, 2001, the 
veteran was examined by an orthopedist.  An x-ray examination 
revealed that the veteran's fibula was fractured.  A 
subsequent attempt to fuse the veteran's ankle and lower leg 
was made, however deterioration of bone prevented a 
successful fusion.  Finally, the veteran's right leg was 
amputated above the knee in August 2005.

The veteran claims in his VA Form 9 that "the severity of 
[the] condition would not have progressed to the point of 
needing extensive surgery if [VA medical providers] had 
recognized my symptoms as a development of Charcot-type and 
treated me sooner."  

At the hearing, the veteran testified that because VA didn't 
give him a brace right away, his leg deteriorated more 
quickly.  See HT p. 9.

The veteran's physical condition

(i)  May 2001

Medical records show that the veteran had extensive health 
maladies prior to May 2001.  He suffered from coronary artery 
disease, diabetes mellitus Type 2, ischemic cardiomyopothy, 
and chronic peripheral neuropathy.  See August 2005 Discharge 
Summary, History of Present Illness; April 2001 medical note, 
Dr. AD.  The veteran also had a history of osteomyelitis of 
the fifth metatarsal of his right foot, and had undergone two 
operations to cure it.  See August 25, 2003 letter of Dr. DQ. 

Specific to his claimed disability, a May 2, 2001, doctor's 
note describes the veteran as having "prominent foot drop 
b/l [bilaterally]."  The note also indicated that the 
veteran used to wear an ankle brace "but developed ulcers on 
his leg so stopped wearing it."  The examiner reported that 
the veteran's feet slapped as he walked and the right foot 
was everted as he walked "which more than likely is putting 
added strain on the muscles and ligament around both 
malleous."  The x-ray examination showed prior trauma to 3rd 
and 5th metatarsal and cortical irregularity at the medial 
malleolus and anterior "spurring distal tibia."  The 
examiner concluded that the veteran's right ankle swelling 
was possibly due to peripheral neuropathy's effect on gait 
and foot position while walking.

(ii)  August 2001

A VA examiner noted in an August 21, 2001, report that the 
veteran's right ankle was neurovascually intact, with full 
range of motion but with medial laxity and that the veteran 
was unable to walk without the right ankle buckling medially.  
X-ray of the right ankle indicated a transverse fibular Weber 
C fracture on the right with complete dislocation of the 
tibiotalar joint.

Discussion

As noted in the law and regulations section above, to 
substantiate a claim under 38 U.S.C. § 1151, the evidence 
must show that VA treatment caused additional disability, and 
that such was the result of either negligence or carelessness 
on the part of VA or an event not reasonably foreseeable.  

As discussed in detail below, the evidence shows that VA's 
action did not cause additional disability; rather, such was 
due to the natural progression of the disease process(es).  
Moreover, the competent medical evidence shows that there was 
no negligence on the part of VA, and that the deterioration 
of the veteran's condition was foreseeable.  Instead, the 
evidence shows that the veteran's deteriorating condition was 
the natural progression of the combination of his diabetes 
and osteomyelitis conditions.

There is no question that the veteran's right ankle and foot 
condition was significant in May 2001, to include a prominent 
foot drop, causing added strain to the right lower extremity.  
The condition deteriorated between May 2001 and August 2001, 
in that a fracture of the right ankle was identified at that 
time.  The right lower extremity subsequently deteriorated 
further, leading to the August 2005 right leg above the knee 
amputation.  

The veteran's file was reviewed by Dr. L.W., a VA medical 
practitioner, who determined that there was no indication 
that VA caused the veteran's deteriorating condition, or made 
it worse.  In his report, Dr. L.W. succinctly stated:

[The veteran's] foot drop was the result of a 
peripheral neuropathy secondary to his long-
standing diabetes mellitus.  The presence of the 
peripheral neuropathy and the resultant foot drop 
predated the [veteran's] ankle fracture and the 
fracture had no impact on either the development or 
the progression of the patient's foot drop or his 
peripheral neuropathy.

This is the only competent medical evidence of record.  To 
the extent that the veteran claims that the failure of VA to 
properly diagnose and treat his condition resulted in a 
hastened or worsened condition, it is now well established 
that lay persons without medical training, such as the 
veteran, are not competent to attribute symptoms to a 
particular cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions], and Voerth v. West, 13 Vet. App. 117, 119 (1999) 
[unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service].  The Board finds that the veteran's statements are 
not probative.  

Thus, the only competent medical evidence of record indicates 
that the veteran's deteriorating condition was caused by the 
natural progression of his diabetes/peripheral neuropathy.  
The same competent medical evidence of record indicates that 
no additional disability was caused by VA medical care, 
including the alleged failure to identify the ankle fracture 
in May 2001.  In the absence of additional disability due to 
VA medical care, the claim fails.  

The Board will nonetheless also discuss careless, negligence, 
etc. and foreseeability.  
See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8Vet. App. 91, 92 (1995) [the Board has 
the fundamental authority to decide a claim in the 
alternative.]

The only medical evidence of record regarding whether VA 
provided negligent or careless care indicates that it did 
not.  The same evidence indicates that the amputation of the 
veteran's leg, although indeed unfortunate, was reasonably 
foreseeable.  

The veteran's file was reviewed by Dr. D.Q., who was assigned 
to the VA Medical Center in Providence, Rhode Island and not 
affiliated with the VA Medical Center in Boston where the 
veteran received the care at issue.  Dr. D.Q.'s report 
provided a history of the veteran's medical condition, 
specifically noting that the veteran suffered from diabetes, 
which caused neuropathy in the lower extremities, and 
osteomyelitis in the right foot prior to the events in May 
2001.  Additionally, 
Dr. D.Q. noted that the veteran was provided an ankle brace 
for his right foot and ankle in October and November 2000, 
but that the veteran did not use the brace VA provided 
because it caused sores.  Dr. D.Q. stated:

The veteran continued to deteriorate and he 
developed an unstable ankle necessitating a right 
ankle effusion.  From reasonably medical certainty 
this is not an unusual event to occur in a veteran 
with a dense sensory and motor neuropathy with 
footdrop in a diabetic . . . .  In summary I could 
not find any indication of negligence on the part 
of the VA Hospital System . . . .

With regard to foreseeability, the same report is clear that 
the veteran's deterioration over time was foreseeable.  Dr. 
D.Q.'s opinion letter best states the naturally progressing 
course of the veteran's condition: ". . . this is not an 
unusual event to occur in a veteran with a dense sensory and 
motor neuropathy with footdrop in a diabetic."  

Thus, the Board finds that evidence of record indicates that 
the natural progression of the veteran's peripheral 
neuropathy and osteomyelitis, not VA medical treatment or 
lack thereof, resulted in the above the knee amputation of 
the veteran's right leg August 2005.  Further, the 
preponderance of the medical evidence supports a conclusion 
that VA was not careless, negligent, lacked proper skill, or 
erred in judgment in furnishing medical treatment to the 
veteran, and that the veteran's condition was reasonably 
foreseeable as a natural progression of his pre-existing 
physical condition.

For these reasons, benefits sought under 38 U.S.C. § 1151 are 
denied.


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for 
additional disability for right ankle and foot condition is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


